IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                        Assigned on Briefs November 17, 2015

         STATE OF TENNESSEE v. KEVIN LYNN MONTGOMERY

                  Appeal from the Criminal Court for Knox County
                         No. 94788 G. Scott Green, Judge


               No. E2015-00461-CCA-R3-CD – Filed December 7, 2015


The Defendant, Kevin Lynn Montgomery, pleaded guilty to two counts of sexual battery and
received an effective four-year sentence. More than five years later, the Defendant filed a
motion pursuant to Tennessee Criminal Procedure Rule 36.1 requesting that the trial court
correct an illegal sentence or permit him to withdraw his guilty pleas because lifetime
community supervision was not authorized by statute. The trial court denied the motion after
an evidentiary hearing. On appeal, he contends that the trial court erred in denying his
motion. We affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which JOHN
EVERETT WILLIAMS and ROGER A. PAGE, JJ., joined.

Mitchell T. Harper, Knoxville, Tennessee, for the appellant, Kevin Lynn Montgomery.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Senior Counsel;
Charme P. Allen, District Attorney General; and Jason Lee Hunnicutt, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                        OPINION

        On June 2, 2010, the Defendant entered guilty pleas to two counts of sexual battery.
Pursuant to the plea agreement, the Defendant agreed to consecutive service as a Range I,
standard offender to two years’ confinement for each count, to register as a sexual offender,
and to lifetime community supervision. At the guilty plea hearing, the prosecutor stated that
the Defendant agreed not to request probation and that the Defendant was subject to the
sexual offender registry requirements and to lifetime community supervision. Defense
counsel informed the trial court that the State had agreed to prepare a letter of
recommendation for the Defendant’s admission to “DeBerry Special Needs Facility” for
treatment and that the Defendant had “issues having to do with mental retardation and . . .
with sexual urges that . . . only DeBerry [could] address.”

       The trial court reviewed the Defendant’s rights and the terms of the plea agreement,
including the Defendant’s registering as a sexual offender and being subject to lifetime
community supervision. The Defendant told the court that he understood he was subject to
lifetime community supervision and had to comply with the requirements of the sexual
offender registry. The Defendant stated he had no questions for the court, and the court
found that the Defendant was entering knowing and voluntary guilty pleas.

       On October 15, 2014, the Defendant filed a motion for the correction of an illegal
sentence pursuant to Tennessee Criminal Procedure Rule 36.1. In the motion, the Defendant
stated that the lifetime community supervision provision of his plea agreement was not
authorized by statute. The Defendant requested an evidentiary hearing to determine whether
the lifetime community supervision provision was a material component of the plea
agreement. The Defendant sought correction of illegal sentences, or alternatively, permission
to withdraw his guilty pleas.

       On February 6, 2015, the trial court held an evidentiary hearing on the Defendant’s
motion, took the matter under advisement, and ultimately denied the motion. The court’s
written order generally denied relief without providing its findings of fact and conclusions of
law. This appeal followed.

       The Defendant contends that the trial court erred by denying his motion for the
correction of an illegal sentence because the lifetime community supervision provision of his
plea agreement was not authorized by statute, rendering his sentences illegal. The State
responds that the Defendant has waived consideration of the issue because he failed to
prepare an adequate record by failing to include a transcript of the motion hearing. We agree
with the State.

        The Defendant has the burden of preparing a fair, accurate, and complete account of
what transpired in the trial court relative to the issues raised on appeal. See State v. Bunch,
646 S.W.2d 158, 160 (Tenn. 1983). The record does not include the transcript from the
evidentiary hearing on the Defendant’s motion for a corrected sentence, which is critical to
this court’s review of the trial court’s determination. See T.R.A.P. 24(b); see also State v.
Miller, 737 S.W.2d 556, 558 (Tenn. Crim. App. 1987). The Defendant was placed on notice
that the relevant transcript was not included in the appellate record once the State submitted
its appellate brief, but the Defendant has not requested this court permit a supplement of the
record with the transcript. “When the record is incomplete, or does not contain the

                                      -2-
proceedings relevant to an issue, this [c]ourt is precluded from considering the issue.”
Miller, 737 S.W.2d at 558. Likewise, “this [c]ourt must conclusively presume that the ruling
of the trial court was correct in all particulars.” Id. (citing State v. Jones, 623 S.W.2d 129,
131 (Tenn. Crim. App. 1981); State v. Baron, 659 S.W.2d 811, 815 (Tenn. Crim. App. 1983);
State v. Taylor, 669 S.W.2d 694, 699 (Tenn. Crim. App. 1983)); see State v. Ivy, 868 S.W.2d
724, 728 (Tenn. Crim. App. 1993). The Defendant has failed to prepare an adequate record,
and he is not entitled to relief.

         Based on the foregoing and the record as a whole, we affirm the judgment of the trial
court.



                                             ____________________________________
                                             ROBERT H. MONTGOMERY, JR., JUDGE




                                       -3-